[Cite as State v. Woods, 2022-Ohio-3970.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                      CASE NO. 2021-L-044

                 Plaintiff-Appellee,
                                                    Criminal Appeal from the
        -v-                                         Court of Common Pleas

ANTHONY T. WOODS,
                                                    Trial Court No. 2020 CR 000681
                 Defendant-Appellant.


                                            OPINION

                                     Decided: November 7, 2022
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Vanessa R. Clapp, Lake County Public Defender, and Melissa A. Blake, Assistant Public
Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-Appellant).


JOHN J. EKLUND, J.

       {¶1}     Appellant, Anthony T. Woods, appeals his conviction after pleading guilty to

one count of burglary.

       {¶2}     Appellant was indicted and charged with four counts arising from a burglary

in Willoughby, Ohio on July 25, 2020. Pursuant to a plea agreement, three counts were

dismissed and Appellant entered a guilty plea on one count of burglary, a felony of the

second degree, in violation of R.C. 2911.12 (A)(2). Thereafter, the matter was set for

sentencing.
      {¶3}    Prior to sentencing, Appellant moved the trial court to declare the Reagan

Tokes Act, as applicable to his sentencing, unconstitutional. The trial court denied the

motion. Appellant was sentenced to a prison term of four to six years.

      {¶4}    Appellant timely appealed.        This court initially decided this case on

September 13, 2021, holding that the constitutionality of the Reagan Tokes Law was not

ripe for review. Appellant filed a motion to certify this a conflict case and this court granted

the motion. The Ohio Supreme Court reversed and remanded for further proceedings

consistent with its decision in State v. Maddox, Slip Opinion No. 2022-Ohio-764, which

held constitutional challenges to the Reagan Tokes Law are ripe for review.

      {¶5}    Appellant raises five assignments of error, all of which challenge the

constitutionality of the Reagan Tokes Sentencing Act.

      {¶6}    “[1.]   The   Defendant-Appellant’s      constitutional    challenges    to   the

indeterminate prison sentence of four to six years that was ordered pursuant to the

‘Reagan Tokes Act,’ AKA Senate Bill 201, are ripe for review.

      {¶7}    [2.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, must

be reversed as the Reagan Tokes Act is unconstitutionally void for vagueness.

      {¶8}    [3.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, must

be reversed as the Reagan Tokes Act unconstitutionally violates the doctrine of

separation of powers.

      {¶9}    [4.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, violates


                                               2

Case No. 2021-L-044
the constitutional right to trial by jury as guaranteed by the sixth and fourteenth

amendments to the United States Constitution and Article I, Section 5 of the Ohio

Constitution.

     {¶10}      [5.] The Defendant-Appellant’s indeterminate prison sentence of four to six

years that was ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, violates

his constitutional rights to fair trial and due process as guaranteed by the fifth, sixth and

fourteenth amendments to the United States Constitution and Article I, Sections 5 & 10

of the Ohio Constitution.”

     {¶11}      As noted above, the Ohio Supreme Court recently held that constitutional

challenges to the Reagan Tokes Law are ripe for review in State v. Maddox, supra.

     {¶12}      In his second through fifth assignments of error, Appellant makes several

challenges to the constitutionality of the Reagan Tokes Law. Based on this court’s recent

holdings in State v. Reffitt, 11th Dist. Lake Case No. 2021-L-129, 2022-Ohio-3371, and

State v. Joyce, 11th Dist. Lake Case No. 2021-L-006, 2022-Ohio-3370, the challenges

that Appellant advances against the constitutionality of the Reagan Tokes Law have

previously been overruled.       Appellant does not advance any novel argument left

unaddressed by our prior decisions.

     {¶13}      Appellant’s second through fifth assignments of error are without merit.

     {¶14}      The judgment of the Lake County Court of Common Pleas is affirmed.




THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.

                                              3

Case No. 2021-L-044